Citation Nr: 0732394	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  05-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served in the United States Army from March 1958 
to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The veteran appears to allege a new claim for earlier 
compensation for his bilateral hearing loss, as indicated in 
his March 2005 lay statement.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  An evaluation revealed an average pure tone threshold of 
60 decibels and a speech recognition score of 88 in the right 
ear and an average pure tone threshold of 70 decibels and a 
speech recognition score of 80 in the left ear.

2. There is no indication that the veteran's tinnitus results 
in exceptional interference with employment or repeat 
hospitalizations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter dated February 2004, he was notified 
of the information and evidence needed to substantiate and 
complete his claims.  He was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also told to submit 
any medical reports in his possession.  Further, the Board 
finds that he was afforded an adequate VA examination for his 
claims, contrary to the veteran's assertions in his April 
2007 appellant's brief, in February 2004.  
 
The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  In the present appeal, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claims, but he was not provided 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  In an April 2004 rating decision, however, the 
veteran was provided with a discussion of why the prior 
increase was effectuated only as of December 2003 for his 
bilateral hearing loss and December 2002 for his tinnitus.  
This discussion was reiterated in the statement of the case.  
 Given the description provided by the RO, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. 
 
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (the 
RO) to address any notice defect with respect to the rating 
and effective date elements when effectuating the award.  Id. 

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims in Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In 
this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  Additionally, the Court found that a 
Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfied the due process and 
notification requirements for an adjudicative decision as 
required under the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision. Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

III.  Hearing Loss

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss, which is currently rated as 
20 percent disabling under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6100, effective from December 2003.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  In the present case, the 
veteran's disability is productive of frequencies less than 
30 decibels at 1000 Hertz in both ears, and Table VIA may be 
utilized.

For the right ear, application of an average pure tone 
threshold of 60 decibels results in a numerical designation 
of IV under Table VIA, while application of the speech 
recognition score of 88 results in a numerical designation of 
III under Table VI. Accordingly, the Board will apply the 
numerical designation of IV resulting from Table VIA.

For the left ear, application of an average pure tone 
threshold of 70 decibels results in a numerical designation 
of VII under Table VIA, while application of the speech 
recognition score of 80 results in a numerical designation of 
IV under Table VI. Accordingly, the Board will apply the 
numerical designation of VII resulting from Table VIA.

As applied under Table VII, the right ear numerical 
designation of IV and the left ear numerical designation of 
VII result in the currently assigned 20 percent evaluation.

In reaching this result, he Board has acknowledged the 
veteran's lay contentions, as indicated in his September 2004 
Notice of Disagreement, May 2005 formal appeal, and April 
2007 appellant's brief.  His assertions of substantially 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that an evaluation in 
excess of 20 percent for bilateral hearing loss is not 
warranted.  As such, the preponderance of the evidence is 
against the veteran's claim of entitlement to a higher 
evaluation for bilateral hearing loss, and the claim is 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral hearing loss has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

IV.  Tinnitus

The veteran is also seeking an increased rating for his 
service-connected tinnitus, which is currently rated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260, effective from December 2002.  

In this case, the currently assigned 10 percent evaluation, 
which contemplates recurrent tinnitus, is the maximum 
available under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
only possible basis for an even higher evaluation is the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1).  Given the evidence discussed above, however, 
there is no indication of the sort of exceptional 
interference with employment or repeat hospitalizations that 
would support an extra-schedular evaluation.  The veteran 
alleges that his service-connected tinnitus presents a 
"greater degree of impairment" than the currently assigned 
value, as indicated in his April 2007 appellant's brief.  
However, there is no evidence of any hospitalizations, let 
alone any allegations of significant interference with 
employability, as a result of his tinnitus.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
tinnitus, and this claim must be denied.  Given that the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

An increased rating in excess of 20 percent for bilateral 
hearing loss, is denied.

An increased rating in excess of 10 percent for tinnitus, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


